In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 26, 1996, which granted the separate motions of the defendant Good Samaritan Hospital and the defendant Anthony Puglisi, M.D., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Supreme Court’s determination that the plaintiffs failed to meet their burden of timely submitting evidentiary proof in admissible form to rebut the defendants’ respective prima facie cases that they had not been negligent (see, Kramer v Rosenthal, 224 AD2d 392). Nor did the plaintiffs "demonstrate acceptable excuse for [their] failure to meet the requirement of tender in admissible form” (Zuckerman v City of New York, 49 NY2d 557, 562).
In light of our determination, we need not reach the plaintiffs’ remaining contentions. Mangano, P. J., Copertino, Florio and McGinity, JJ., concur.